Title: Lawrence T. Dade to James Madison, 22 June 1829
From: Dade, Lawrence T.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                [22] June 1829
                            
                        
                        
                        I omitted to inclose the letter of Judge Barbour as intimated in my letter of today by Paul; I now take the
                            liberty of submitting it With [grea]t respect &c
                        
                        
                            
                                Law. [T ]Dade
                            
                        
                    